 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   EDGAR ALEJANDRO VAZQUEZ-MADRIGAL
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  )   Case No. 1:18-cr-00175-LJO-SKO
                                                )
12                        Plaintiff,            )   STIPULATION AND ORDER TO ADVANCE
                                                )   SENTENCING HEARING
13   vs.                                        )
                                                )   DATE: October 22, 2018
14   EDGAR ALEJANDRO VAZQUEZ-                   )   TIME: 8:30 a.m.
     MADRIGAL,                                  )   JUDGE: Hon. Lawrence J. O’Neill
15                                              )
                         Defendant.             )
16                                              )
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the sentencing hearing in the above-captioned matter now set for
20   November 5, 2018 may be advanced to October 22, 2018 at 8:30 a.m. before the Honorable
21   Lawrence J. O’Neill.
22          The defense has no formal objections to the Presentence Report and Mr. Vazquez-
23   Madrigal wishes to be sentenced as soon as possible. The government is agreeable with the
24   requested date.
25                                                        Respectfully submitted,
26                                                        McGREGOR SCOTT
                                                          United States Attorney
27
     DATED: October 17, 2018                        By:   /s/ Laura Withers
28                                                        LAURA WITHERS
                                                          Assistant United States Attorney
                                                          Attorney for Plaintiff
 1
 2                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 3
 4   DATED: October 17, 2018               By:    /s/ Charles J. Lee
                                                  CHARLES J. LEE
 5                                                Assistant Federal Defender
                                                  Attorneys for Defendant
 6                                                EDGAR A. VAZQUEZ-MADRIGAL
 7
 8
 9
10                                         ORDER
11
12   IT IS SO ORDERED.
13
          Dated:        October 18, 2018          /s/ Lawrence J. O’Neill _____
14                                         UNITED STATES CHIEF DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Rodrig
      Vazquez-Madrigal: Stipulation to      -2-
      Advance Sentencing Hearing
